DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 2/8/2022 is acknowledged.
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 2/3/2022, 12/16/2020, 4/17/2020 are being considered.
Claim Objections
Claim 3 is  objected to because of the following informalities:  
Claim 3 should read “The method of claim 1, further comprising at least one bristle tuft retention element wherein the at least one bristle tuft and bristle tufts are made of the same material…” .  Appropriate correction is required.
Claims 4 and 8-11 recites the limitation “the at least one tooling plate or tuft carrier...”  The tooling plate lacks antecedent basis since these claims do not depend from claim 2.  Due to the “or” statement, the claim is to be interpreted as “the at least one tuft carrier.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 2, 4-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bouchier (US 2001/0038237) in view of Birk (US 2012/0317738).
Regarding claim 1, (Previously presented) Bouchier discloses a method for manufacturing a brush head, the method comprising the steps of: 
inserting a proximal end of at least one bristle tuft (Figure 6 Item 32) into an opening of at least one tuft carrier (Item 26; Paragraph [0027); 
activating a heat reflection device (Item 20 Paragraph [0031]); 
placing the at least one tuft carrier with the inserted at least one bristle tuft into a heat reflection device (Figure 5 shows Items 26 placed on Item 22 underneath the heating device, the Examiner to interpret below as “into since the machine of Bouchier is for heating/melting the bristle ends. The bristles are placed into the machine and the heating elements are descended onto the bristle ends); 
directing heat from the at least one heating element toward the at least one tuft carrier with the inserted at least one bristle tuft to at least partially melt a proximal end of the at least one bristle tuft to create a proximal end head portion (Paragraph [0033]); and, 
cooling the melted proximal end head portion (Paragraph [0022], once the ends are formed and heat is no longer applied, the bristles will cool due to them being in an environment of a lower temperature and retain the melted shape).  
Bouchier fails to explicitly disclose a heat reflection device having at least one heating element and at least one heat reflecting surface therein.
Birk teaches inserting a proximal end of at least one bristle tuft (Item 7) into an opening of at least one tool plate carrier (Item 8; Paragraph [0052]); activating a heat reflection device (Items 12 or 34) having at least one heating element (Item 39) and at least one heat reflecting 
Regarding claim 2, (Previously presented) Bouchier in view of Birk disclose the method of claim 1 wherein the at least one tuft carrier is positioned on a tooling plate (Bouchier, Item 22) prior to being placed into the heat reflection device (Bouchier, Item 26 is placed onto Item 22 before Item 20 comes down for the heating cycle).  
Regarding claim 4, (Previously presented) Bouchier in view of Birk disclose the method of claim 1 wherein the heating element or the at least one heat reflecting surface is at least partially adjustable in height and/or angle with respect to the at least one tooling plate or tuft carrier within the heat reflection device (Birk Paragraph [0059] describes how the angle can adjust while paragraph [0060] discusses how the amount of heat generated can be adjusted).
Regarding claim 5, (Previously presented) Bouchier in view of Birk disclose the method of claim 1 wherein the heating element is a hot air heat source (Birk Figure 6 Paragraphs [0039-40]).  
Regarding claim 6, (Original) Bouchier in view of Birk disclose the method of claim 1 wherein the temperature of the heat generated by the heating element is controllable and adjustable (Birk Paragraph [0068])  
Regarding claim 7, (Original) Bouchier in view of Birk disclose the method of claim 1 wherein the heat reflection device has multiple sides to at least partially contain the heat generated by the heating element (Birk Item 38 Paragraphs [0067]  )
Regarding claim 8, (Previously presented) Bouchier in view of Birk disclose the method of claim 7 wherein the heat reflection device further has at least one opening (bottom portion of the heat source) that can be used to insert or remove the at least one tuft carrier with the inserted at least one bristle tuft in the heat reflection device to help further contain the heat generated by the heating element in the heat reflection device (Birk, Paragraph [0038] discusses how the height of the nozzles can change to accommodate the varying height of the bristles. Further in Figure 12 the height of the bristle is above some heat generating devices).

    PNG
    media_image1.png
    773
    665
    media_image1.png
    Greyscale

Annotated figure 12 - Birk
Regarding claim 10, (Previously presented) Bouchier in view of Birk disclose the method of claim 1.  As combined, Bouchier in view of Birk fails to explicitly disclose wherein the step of placing the at least one tuft carrier within the heat reflection device is performed by a transport mechanism arranged to move the at least one tool plate or tuft carrier from outside the heat reflection device to inside the heat reflection device.  
Birk further teaches wherein the step of placing the at least one tuft carrier within the heat reflection device is performed by a transport mechanism arranged to move the at least one tool plate or tuft carrier from outside the heat reflection device to inside the heat reflection device (Paragraph [0034] describes how a transport system takes the brush to different processing stations).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Bouchier with the single transport system of Birk.  Doing so would reduce the number of times the bristles or brush head need to be regripped and additional handling measures (Birk Paragraph [0036]).  Which would reduce the risk of error during processing.
Regarding claim 11, (Original) Bouchier in view of Birk disclose the method of claim 10 wherein the step of cooling the melted proximal end head portion is accomplished by moving the at least one tooling plate or tuft carrier from inside the heat reflection device to outside the heat reflection device (by the laws of thermo dynamics, cooling will happen when an object moves to an environment with lower temperature).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bouchier (US 2001/ 0038237) in view of Birk (US 2012/0317738) in view of Clos (DE102005024082A1).
Regarding claim 3, (Previously presented) Bouchier in view of Birk disclose the method of claim 1.  Bouchier in view of Birk fail to explicitly disclose further comprising at least one bristle tuft retention element wherein the at least one bristle tuft and bristle tufts are made of the same material are made of the same material or a similar material having a similar melting 
Clos teaches a brush head inserting a proximal end of at least one bristle tuft (Item 14) into an opening of at least one tuft carrier activating a heat reflection device (Paragraph [0015]) further comprising at least one bristle tuft retention element (Item 22) wherein the at least one bristle tuft and bristle tufts are made of the same material are made of a similar material having a similar melting temperature such that the melting of the placing step partially melts and merges the proximal end of the at least one bristle -2-Application No: 16/757,266Attorney Docket No: 2017P02487WOUStuft and at least a portion of a proximal side of the retention element together to create the proximal end head portion (Paragraph [0029] discussed how the bristles can be melted because they are of a plastic material, the tuft retention elements are injection molded from a plastic material and the brush head is a plastic material, as such they are all similar materials).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the brush of Bouchier with the tuft retention elements as taught by Clos.  The tuft retention elements allow for the brush head to have a minimum thickness while still being able to give the proper support to the bristle tuft without sacrificing the life of the brush (Clos Paragraph [0013]).  
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art discloses several different forms of heat sources.  None of the prior art has heat sources with doors for running the tuft carrier through for melting the bristle ends.  Since there are no known references that in combination with all other limitations in the dependent claims, the claim is determined to be novel and non-obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723